NOS. 12-13-00094-CR
                                     12-13-00095-CR
                                     12-13-00096-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

THOMAS HAROLD-GEORGE                            §      APPEALS FROM THE 241ST
BROOKBANK,
APPELLANT
                                                §      JUDICIAL DISTRICT COURT
V.

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Thomas Harold-George Brookbank appeals his convictions for aggravated sexual assault
of a child (cause numbers 12-13-00094-CR and 12-13-00096-CR) and indecency with a child
(cause number 12-13-00095-CR). Appellant’s counsel filed a brief asserting compliance with
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       A Smith County grand jury returned three indictments against Appellant for the offenses
of aggravated sexual assault of a child and indecency with a child. Appellant waived his right to
a jury trial and pleaded guilty to the offense charged in each case. The trial court conducted a
sentencing hearing, took judicial notice of the presentence investigation report, and assessed
punishment at imprisonment for life in cause numbers 12-13-00094-CR and 12-13-00096-CR.
In cause number 12-13-00095-CR, the trial court assessed punishment at imprisonment for
twenty years. The trial court did not assess a fine in any of the three cases. This appeal
followed.


                                ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has reviewed the appellate record and that he is unable to find any reversible error
or jurisdictional defects. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), counsel’s brief presents a thorough chronological summary of the
procedural history of the case and further states why counsel is unable to present any arguable
issues for appeal.1 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; Gainous, 436 S.W.2d at 138;
see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988).
        We have considered counsel’s brief and have conducted our own independent review of
the record. We found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).


                                                 CONCLUSION
        As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is granted, and the judgment
of the trial court is affirmed. See TEX. R. APP. P. 43.2(a).
        Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4.; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. See id. at 408 n.22. Any petition for discretionary review must be filed
within thirty days after the date of this opinion or after the date this court overrules the last
timely motion for rehearing. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review
        1
           Counsel states in his motion to withdraw that he provided Appellant with a copy of his brief. Appellant
was given time to file his own brief in this cause. The time for filing such brief has expired, and we have received
no pro se brief.


                                                         2
must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered February 12, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         FEBRUARY 12, 2014


                                          NO. 12-13-00094-CR


                       THOMAS HAROLD-GEORGE BROOKBANK,
                                    Appellant
                                       V.
                              THE STATE OF TEXAS,
                                    Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1333-12)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         FEBRUARY 12, 2014


                                          NO. 12-13-00095-CR


                       THOMAS HAROLD-GEORGE BROOKBANK,
                                    Appellant
                                       V.
                              THE STATE OF TEXAS,
                                    Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1334-12)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         FEBRUARY 12, 2014


                                          NO. 12-13-00096-CR


                       THOMAS HAROLD-GEORGE BROOKBANK,
                                    Appellant
                                       V.
                              THE STATE OF TEXAS,
                                    Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1335-12)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.